Exhibit 10.1

 

SEPARATION AGREEMENT AND
GENERAL RELEASE OF CLAIMS

 

This Separation Agreement and General Release of Claims (“Agreement”) is made by
and between DAVID L. RICHTER (“Executive”) and HILL INTERNATIONAL, INC., a
Delaware corporation with a principal place of business in Philadelphia,
Pennsylvania (“Hill”) (collectively, the “Parties”).

 

WHEREAS, Executive has been employed by Hill as the Chief Executive Officer;

 

WHEREAS, Executive signed an Employment Agreement, dated January 31, 2014 (the
“Employment Agreement”);

 

WHEREAS, Hill’s Board of Directors has requested Executive’s resignation, and
Executive has agreed to resign as an employee and officer with Hill and all
subsidiaries, affiliates and related entities (collectively, “the Company”)
effective on May 3, 2017 (the “Separation Date”) on the terms and conditions set
forth in this Agreement;

 

WHEREAS, Executive will resign as a director of the Company effective May 3,
2017; and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands outstanding between them,
including, but not limited to, any and all claims arising out of or in any way
related to Executive’s employment with or separation from the Company and
Executive’s resignation as a member of the Boards of the Company.

 

NOW, THEREFORE, in consideration of the mutual promises made, and consideration
described, in this Agreement, the Parties hereby agree as follows:

 

1.                                      Employment and Director Status. 
Executive will resign his employment with the Company effective on the
Separation Date, and will resign as an officer and member of the Boards of the
Company on the same date.  Executive waives any claim or right to employment
with the Company.  Except as provided in this Agreement, Executive acknowledges
that he has received all wages, bonuses, vacation pay, and other benefits and
compensation due to him by virtue of his employment with the Company as of the
Separation Date and that he will no longer be entitled to any further
compensation, monies, or other benefits from the Company including coverage
under any benefits plans or programs sponsored by the Company after the
Separation Date.

 

2.                                      General Release of Claims by Executive. 
In consideration of the benefits set forth in Paragraphs 4 and 5, and for other
good and valuable consideration, Executive releases the Company, and all related
entities, and its and their past and present officers, directors, employees,
shareholders, agents, predecessors, successors, and assigns (“Releasees”), from
all claims, charges, complaints, liens, demands, causes of action, obligations,
damages and liabilities (“Claims”) that Executive ever had, now has, or
hereafter may have, whether known or unknown, suspected or unsuspected, asserted
or unasserted from

 

--------------------------------------------------------------------------------


 

the beginning of time  through the Effective Date of this Agreement.  This
release includes, but is not limited to, all Claims for wrongful termination,
breach of the Employment Agreement, breach of the 2016 Hill Executive Retention
Plan, breach of express or implied contract, breach of the covenant of good
faith and fair dealing, breach of fiduciary duty, employment discrimination,
harassment, fraud, misrepresentation, defamation, slander, infliction of
emotional distress, and further includes but is not limited to the following:

 

·                                          Claims arising under the Americans
with Disabilities Act;

 

·                                          Discrimination, interference or
retaliation claims arising under the Family Medical Leave Act, as amended, or
the New Jersey Family Leave Act;

 

·                                          Claims arising under Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866, as amended,
the Civil Rights Act of 1991, as amended, and the federal Equal Pay Act;

 

·                                          Claims arising under the Genetic
Information and Non-Discrimination Act;

 

·                                          Claims arising under the New Jersey
Law Against Discrimination, the Pennsylvania Human Relations Act, Philadelphia
City Ordinances, the New York State Human Rights Law, the New York State Civil
Rights Law, and the New York Labor Law;

 

·                                          Claims of age discrimination under
the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, or state anti-discrimination statutes, including the New
Jersey Law Against Discrimination, the Pennsylvania Human Relations Act, the New
York State Human Rights Law, the New York State Civil Rights Law, and the New
York Labor Law;

 

·                                          Claims arising under the Employee
Retirement Income Security Act;

 

·                                          Claims arising under the New Jersey
Conscientious Employee Protection Act or other whistleblower claims arising
under state or federal law;

 

·                                          Claims arising under the
Constitutions of the United States, New Jersey, Pennsylvania, New York, or any
other state;

 

·                                          Claims arising under the National
Labor Relations Act, Uniformed Services Employment and Reemployment Rights Act,
and the Occupational Safety and Health Act;

 

·                                          Claims arising under the Worker
Adjustment Retraining and Notification Act, the New Jersey Millville Dallas
Airmotive Plant Job Loss Notification Act, or the New York State Worker
Adjustment and Retraining Notification Act;

 

·                                          Claims arising under Section 806 of
the Sarbanes-Oxley Act;

 

2

--------------------------------------------------------------------------------


 

·                                          Claims arising under any other
federal, state, or local law or ordinances, or any common law claim under tort,
contract, or any other theories now or hereafter recognized; and

 

·                                          Claims for any type of damages
cognizable under any of the laws referenced in this Paragraph, including, but
not limited to, any and all claims for compensatory damages, punitive damages,
and attorneys’ fees and costs.

 

Executive also agrees that this release should be interpreted as broadly as
possible to achieve his intention to waive all of his claims against the
Releasees.

 

3.                                      Claims Not Released.  Notwithstanding
any other provision of this Agreement, the following are not barred by this
Agreement:  (a) claims relating to the validity of this Agreement; (b) claims by
either party to enforce this Agreement; (c) claims under any state workers’
compensation or unemployment compensation law; and (d) claims that legally may
not be waived.  Further, it is understood and agreed that this Agreement does
not bar Executive’s right to file an administrative charge with the Securities
and Exchange Commission (“SEC”), the Equal Employment Opportunity Commission
(“EEOC”), the United States Department of Labor (“DOL”), the National Labor
Relations Board (“NLRB”), the Occupational Safety and Health Administration
(“OSHA”), or any other federal, state, or local agency; prevent him from
reporting to any government agency any concerns he may have regarding the
Company’s practices; or preclude him participation in an investigation by the
SEC, EEOC, DOL, NLRB, OSHA, or any other federal, state, or local agency,
although this Agreement does bar his right to recover any personal relief
(including monetary relief) if he or any person, organization, or entity asserts
a charge or complaint on his behalf, including in a subsequent lawsuit or
arbitration, except that Executive is not prohibited from receiving an award
from the SEC under the federal securities laws.

 

4.                                      General Release of Claims by the
Company.  Except for the rights, duties, and obligations set forth in this
Agreement, the Company hereby knowingly and voluntarily waives, releases, and
forever discharges Executive from any and all causes of action, suits, and
liabilities, now or heretofore existing at law or in equity, whether known or
unknown, arising out of or relating to Executive’s employment with the Company,
Executive’s service as an officer and/or director of the Company, and/or
Executive’s separation from those positions, unless the Company discovers fraud
or criminal conduct by Executive that is unknown to the Company as of the date
Executive signs this Agreement due to concealment by Executive.  In the latter
event, the Company does not waive, release, or discharge Executive from any
causes of action, suits, or liabilities based on fraud or criminal conduct
engaged in by Executive in connection with Executive’s employment with the
Company, but rather expressly reserves all rights under the law with respect to
same.  This waiver and release is not intended to release Executive from any
post-employment obligation, including any agreement restricting competition or
employment of Executive by competitors of the Company, or other covenant or
obligation not specifically set forth in this Agreement.

 

3

--------------------------------------------------------------------------------


 

5.                                      Separation Benefits   In consideration
of Executive’s entering into this Agreement, Hill will furnish the following:

 

(a)                                 Hill will pay to Executive severance in the
gross amount of $ 3,300,000, less applicable withholdings and deductions.  The
severance will be paid in installments as follows:  the Company will make a
payment of $1,100,000, less applicable withholdings and deductions, on the
Effective Date; the remaining $2,200,000, less applicable withholdings and
deductions, will be paid in equal installments over a period of two years
following the Effective Date, in accordance with Hill’s regularly scheduled,
semi-monthly payroll dates, with the first payment to be made beginning with the
next administratively feasible payroll date after the Effective Date of this
Agreement.  All payments will be deemed to issue from Hill’s New Jersey
facility.

 

(b)                                 Provided that Executive timely elects health
care continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), Hill will pay for Executive’s COBRA premiums,
for coverage substantially equivalent to Executive’s current coverage for
himself and his family, for a period of 18 months following the Separation Date,
or the date on which Executive becomes eligible for coverage under a group
health plan offered by a subsequent employer, whichever comes first.  In
addition, Hill will pay Executive the sum of $20,000, less applicable
withholdings and deductions, on the Effective Date, which may be used to defray
the future cost of health care coverage.

 

(c)                                  Executive may continue to use the leased
2016 sports car currently provided to him by Hill until September 1, 2017, at
which time he will return the vehicle to Hill and with the Company remaining
responsible for the cost of auto insurance, maintenance, and gasoline until that
date.  Hill agrees to terminate the current lease for the 2015 SUV provided to
Executive by Hill, purchase the vehicle, and transfer the title to the
Executive.  Executive shall take any and all actions reasonably necessary to
have the title and registration of the 2015 SUV transferred.  Subsequent to
Hill’s transfer of title to the 2015 SUV to Executive, shall provide Executive
with a Form W-2 for the fair market value of the 2015 SUV.

 

(d)                                 Hill agrees to accelerate vesting of all
options granted to Executive under the Hill International, Inc. 2006 Employee
Stock Option Plan, as amended (the “Option Plan”) (which the parties agree are
options for 1,000,000 shares) to vest fully such options as of the Effective
Date.  Executive’s vested stock options, including the options vested as of the
Effective Date (which the parties agree are options for 2,100,000 shares in the
aggregate), shall be exercised on or before May 3, 2018, in accordance with the
terms and conditions of the Option Plan and the award agreements issued to
Executive.  Other than the extension of the exercise period (and the expiration
date) to May 3, 2018, Executive’s right to exercise vested options will
otherwise expire according to the terms of the Option Plan and award agreements
issued to Executive.

 

4

--------------------------------------------------------------------------------


 

(e)                                  On or before the Effective Date, Hill will
make a separate payment of $255,519.76, less applicable withholdings and
deductions, to Executive, representing 344 hours of accrued vacation.

 

(f)                                   Hill will reimburse Executive for
attorneys’ fees and costs he incurs in connection with the review of this
Agreement, in an amount not to exceed $20,000, provided that Executive timely
submits an attorney bill for such legal services.

 

(g)                                  Except as otherwise provided in this
Agreement or by applicable law, Executive’s participation in all Company benefit
plans will cease as of the Separation Date.

 

(h)                                 In addition, the Company will make no
further payments or dues for any country club or social or professional
organizations following the Separation Date.

 

(i)                                     Executive acknowledges that this
Paragraph provides him with certain benefits to which he was not otherwise
entitled.

 

6.                                      Section 409A.  The Company represents
that the payments (including the timing thereof) to Executive under this
Agreement meet the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”) or an exemption thereunder, and that
Section 409A will have no effect on the Executive’s taxes.  Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible.  For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment.  If Executive is a “specified employee” within
the meaning of Section 409A at the time of his separation from service, then any
payment otherwise required to be made, unless subject to an exemption from
Section 409A, shall not be made until the first business day following (i) the
expiration of six (6) months from the date of the separation from service, or
(ii) if earlier, the date of Executive’s death.  The determination of whether
Executive is a “specified employee” within the meaning of Section 409A at the
time of his separation from service will not be made in an arbitrary or
capricious manner.

 

7.                                      Return of Corporate Property.  Except as
otherwise provided in this Agreement, Executive affirms that he has returned to
the Company any and all corporate property and copies thereof in his possession
or under his custody or control, including without limitation corporate credit
cards, keys and access cards, calling cards, cellular or mobile telephones,
parking permit, laptop, and other computer equipment and software.  Executive’s
access to the Company’s property and facilities will cease upon the Separation
Date.  Notwithstanding the foregoing, the Parties agree that Executive may keep
his home computer and cell phone, provided that he first allows Hill personnel
to wipe any and all Company information from both devices.  Executive represents
that:  his use of both devices for Company business purposes has been limited to
Microsoft Outlook and Company-related emails; he has retained no electronically
stored information related to Company business on these devices; and

 

5

--------------------------------------------------------------------------------


 

he has not deleted any electronically stored information related to Company
business from these devices, except as consistent with the Company’s document
retention policies and protocols.

 

8.                                      IRS Issues and Indemnification.

 

(a)                                 Executive agrees to indemnify and hold Hill
harmless from all penalties and interest that may be imposed upon Hill by any
local taxing authority that may arise from the payments made to Executive in
paragraph 5(a) of this Agreement.  Executive has not relied on any
representations made by the Company regarding the tax consequences of any
payments made to Executive under this Agreement, except for paragraph 6 of this
Agreement.

 

(b)                                 The Company agrees to indemnify, hold
Executive harmless, and make him whole from any and all liability, including,
without limitation, all penalties, interest, and other costs, that may be
imposed by the Internal Revenue Service or other governmental agencies regarding
any tax obligations that may arise from the representations made to Executive in
paragraph 6 of this Agreement, and Executive covenants that he will take no
actions that would trigger a violation of Section 409A.

 

9.                                      Consideration Period.  Executive
acknowledges that he has been provided with at least twenty-one (21) calendar
days following his receipt of this Agreement to consider the offer of this
Agreement prior to entering into it.  Executive agrees to notify the Company of
his acceptance of this Agreement by delivering a signed copy to the Company,
addressed to the attention of General Counsel, Hill International, Inc., One
Commerce Square, 2005 Market Street, 17th Floor, Philadelphia, PA  19103. 
Executive understands that he may take the entire twenty-one (21) calendar day
period to consider this Agreement and that any changes to this Agreement
subsequently agreed upon by the parties, whether material or immaterial, do not
restart this period for consideration.  Executive may return this Agreement in
less than the full twenty-one (21) calendar day period.  By signing and
returning this Agreement, Executive acknowledges that the consideration period
afforded Executive was a reasonable period of time to consider fully each and
every term of this Agreement, including the general release set forth in
Paragraph 2.

 

10.                               Revocation Period.  Executive acknowledges
that he shall have seven (7) calendar days after signing this Agreement to
revoke this Agreement if he chooses to do so (i.e., he must revoke by May 9,
2017).  If Executive elects to revoke this Agreement, he shall give written
notice of such revocation to the Company by delivering it to General Counsel,
Hill International, Inc., One Commerce Square, 2005 Market Street, 17th Floor,
Philadelphia, PA  19103, in such a manner that it is actually received by
General Counsel within the seven-day period.  This Agreement shall not become
effective or enforceable until after the revocation period has expired
(“Effective Date”).

 

11.                               Non-Admission of Liability.  The Parties agree
and acknowledge that this Agreement is not to be construed as an admission by
any of the Releasees of any violation of any federal, state, or local statute,
ordinance, regulation, constitutional right, public policy,

 

6

--------------------------------------------------------------------------------


 

common law duty, or contractual obligation.  The Company specifically denies
that it or any Releasees engaged in any wrongdoing concerning Executive.

 

12.                               Cooperation with the Company.

 

(a)                                 Executive agrees to fully cooperate with the
Company and to provide information and/or testimony regarding any current or
future litigation from actions or events occurring during his employment with
the Company.  Except as prohibited by law, the Company shall reimburse Executive
for reasonable out-of-pocket expenses for providing such assistance and shall
pay a reasonable reimbursement for his time spent pursuant to this paragraph
12(a) in excess of 50 hours per year.

 

(b)                                 Executive will cooperate with respect to any
transition of his duties, as reasonably requested by the Company.

 

13.                               Non-Disclosure of Confidential Information.

 

Executive acknowledges and agrees that, during his employment with the
Company,   there are certain trade secrets and Confidential Information (defined
below) which have been developed by or on behalf of the Company and/or which
have been and will be used by the Company in its business.  “Confidential
Information” shall mean all of the Company’s trade secrets, know-how, financial
information, intellectual property and other proprietary rights, including,
without limitation, marketing information, formulae, technical knowledge, data,
budgets, strategic marketing plans and research, business and development plans,
products, customer lists, computer programs, software, telephone numbers,
prices, costs, personnel, overhead, profit margins, suppliers, developments, and
techniques concerning the Company and all of the Company’s books, files,
records, documents, plans, drawings, designs, renderings, estimates,
specifications, operating manuals, manuals, user documentation, product
literature, catalogues, marketing materials, and similar items relating to the
Company.  Notwithstanding the foregoing, Confidential Information shall not
include any information (i) which is or becomes generally available to the
public other than as a result of a disclosure by Executive in violation of this
Agreement, (ii) which is lawfully obtained by Executive from a third party that
is not bound by a contractual, legal or other confidentiality obligation to
Company; (iii) which has been independently acquired or developed by Executive 
without violating any of the obligations under this Agreement; or (iv) whose
disclosure is required by law or in connection with the enforcement of
Executive’s rights under this Agreement.  Executive shall not, without the prior
written consent of Hill, directly or indirectly, at any time after the date of
this Agreement, use or disclose to any third party any Confidential Information;
Further, Executive shall be free to use and employ his general skills, know-how
and expertise, and to use, disclose and employ any generalized ideas, concepts,
know-how, methods, techniques or skills, including those gained or learned
during the course of Executive’s employment with the Company, so long as he
applies such information without disclosure or use of any Confidential
Information.

 

7

--------------------------------------------------------------------------------


 

Should Executive be requested by a third party to disclose Confidential
Information in connection with any judicial, administrative or other proceeding,
Executive agrees to immediately notify Company and its legal counsel of the
request and further agrees that Company has standing to object to the disclosure
on his behalf, as well as its own.  Assuming Company objects to the request,
Executive agrees to await the final outcome of the objection before making any
disclosures.

 

14.                               Non-Competition; Non-Solicitation.  Executive
agrees that, for a period of two years after the Separation Date, Executive will
not:

 

(a)                                 directly or indirectly contact or solicit
any (i) any Customers of the Company that were customers during Executive’s
employment with the Company or (ii) any Potential Customers of the Company with
whom Executive had direct contact during Executive’s employment with the
Company, for the purpose of soliciting such Customer or Potential Customer to
receive, purchase, lease, or license a product or service that is the same as,
similar to, or in competition with those products and/or services made,
rendered, offered, or under development by the Company.  For purposes of this
Agreement, a Customer is any person, company, or entity that entered into a
business agreement or contract with the Company within the two year period
preceding the Separation Date.  For purposes of this Agreement, a Potential
Customer is defined as any person, company, or entity with which Executive had
substantial contact and which requested information from the Company or met with
an employee of the Company regarding or to discuss potentially doing business
with, or received a new business proposal from, the Company within the two year
period preceding the Separation Date.

 

(b)                                 directly or indirectly interfere with or
attempt to disrupt the relationship, contractual or otherwise, between the
Company and any of the Company’s employees or independent contractors, or
solicit, induce, or assist or attempt to induce or assist the Company’s
employees or independent contractors to terminate or alter their relationships
with the Company, and/or to become self-employed, employed, or consulting with
others in any organization; or

 

(c)                                  directly or indirectly engage in any
activity or business as a consultant, independent contractor, agent, employee,
officer, partner, director, or otherwise, alone or in association with any other
person, corporation, or other entity, for any organization operating within the
United States or any other country where the Company markets its services or
otherwise does business if that organization is (i) engaged in direct or
indirect competition with the Company, (ii) conducting a business of the type
and character engaged in by the Company at the time of Executive’s termination,
(iii) developing products or services in competition with those of the Company,
or (iv) at any time during Executive’s employment with the Company, was a
customer of the Company.  Executive also shall not engage in activities
proscribed by this Subparagraph on Executive’s own behalf.  For purposes of this
Subparagraph, the Company is engaged in the business of providing program
management, project management, construction management, and other consulting
services in various markets.

 

8

--------------------------------------------------------------------------------


 

(d)                                 The Parties agree that nothing in this
Agreement shall preclude Executive from serving as a director of a company that
is not engaged in direct or indirect competition with the Company as defined in
this paragraph.

 

15.                               Reasonable Covenants.  Executive acknowledges
that the Company is engaged in business globally and that the marketplace for
the Company’s products and services is global.  Executive further covenants and
agrees that the geographic scope, length of term, and types of activities
restrictions contained in this Agreement are reasonable and necessary to protect
the legitimate business interests of the Company because of the scope of the
Company’s business and Executive’s position with the Company.  Executive further
acknowledges that these restrictions are reasonable and necessary and will not
prevent Executive from being gainfully employed.  Executive also consents to the
Company providing any person or entity with information about Executive’s
post-employment restrictions under this Agreement.

 

16.                               Remedies.

 

(a)                                 Executive acknowledges that monetary damages
would not be an adequate remedy to the Company in the event of Executive’s
breach of his obligations under Paragraphs 13 and 14, and that such a breach
will cause irreparable damage to the Company.  Executive agrees that, in the
event that he breaches any obligation under this Agreement, the Company shall be
entitled to both permanent and temporary injunctive relief from any court of
competent jurisdiction, in addition to any other remedies prescribed by law. 
Executive further acknowledges and agrees that, if the Company seeks such
injunctive relief, it shall be obligated to prove only that Executive violated
one or more terms or conditions of this Agreement and that, by making the
acknowledgements contained in this Paragraph, Executive hereby waives the
obligation of the Company to prove any other prerequisite to its entitlement to
such injunctive relief.

 

(b)                                 If there is litigation between the Parties
for an alleged breach of this Agreement, and if Executive prevails as determined
by the court, Executive shall be entitled to receive reimbursement from the
Company of his reasonable attorneys’ fees and costs as determined by the court.

 

17.                               Public Statements.  Executive will have the
right to approve any and all press releases issued by the Company, as well as
SEC and other regulatory filings by the Company, addressing only his departure
from the Company and the Board.  Executive will not unreasonably withhold,
condition, or delay such approval.  It is understood that Executive has no right
of approval regarding the contents of any other Company press releases or legal
filings addressing any other topics.

 

18.                               Waiver.  If a party, by its actions or
omissions, waives or is adjudged to have waived any breach of this Agreement,
any such waiver shall not operate as a waiver of any other subsequent breach of
this Agreement.

 

9

--------------------------------------------------------------------------------


 

19.                               Employment Agreement.  This Agreement
supersedes the Employment Agreement and the Employment Agreement is null and
void as of the Effective Date.

 

20.                               Indemnification.  Nothing in this Agreement
shall be construed to waive or disclaim any indemnification rights to which
Executive may be entitled under the Company’s By-Laws, nor is this Agreement
intended to release, waive, or disclaim any rights that either the Company or
Executive may have under an applicable insurance policy.

 

21.                               Assignment.  The Company may assign this
Agreement to any successor or assign (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
or assets of Company.  Any such assignment shall not relieve Hill of any
obligation to pay the Executive the Separation Benefits set out in Paragraph 5
of this Agreement.  Executive may not assign this Agreement or any part of it,
because this Agreement is personal to Executive.  Any purported assignment by
Executive shall be null and void from the initial date of purported assignment.

 

22.                               Acknowledgements.  Executive acknowledges
that:

 

(a)                                 he has read and understood the terms and the
meaning of this Agreement;

 

(b)                                 he is not owed any wages by the Company for
work performed, whether as wages or salary, overtime, bonuses, or commissions,
or for accrued but unused paid time off;

 

(c)                                  he is not aware of any factual basis for a
claim that the Company has defrauded the United States government; and

 

(d)                                 he has incurred no work related injuries.

 

23.                               Advice to Consult Legal Representation.  The
Company advises Executive to consult with legal counsel of Executive’s choosing
(excluding the Company’s counsel) regarding the meaning and binding effect of
this Agreement and every term of it prior to executing it.

 

24.                               Governing Law and Jurisdiction.  This
Agreement shall be enforced in accordance with the laws of the State of New
Jersey without regard to any principles of choice of law that may otherwise
apply, except to the extent superseded by federal law (e.g. ERISA).  Executive
hereby consents and agrees to the jurisdiction before a court of law in the
State of New Jersey.  Any action to enforce the terms of this Agreement shall be
filed in a federal or state court in New Jersey only.

 

25.                               Notices.  Unless otherwise provided herein,
all notices required or permitted by this Agreement shall be in writing and
delivered personally or sent by United States registered or certified mail,
postage prepaid and return receipt requested:

 

10

--------------------------------------------------------------------------------


 

If to the Company:

 

Attn: Chairman of the Board

Hill International, Inc.

One Commerce Square

2005 Market Street, 17th Floor

Philadelphia, PA 19103

 

And

 

Attn:  General Counsel

Hill International, Inc.

One Commerce Square

2005 Market Street, 17th Floor

Philadelphia, PA 19103

 

With a copy to:

 

David A. Katz, Esquire

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

 

Denise M. Keyser, Esquire

Ballard Spahr LLP

210 Lake Drive East, Suite 200

Cherry Hill, NJ 08002

 

If to Executive:

 

David L. Richter

274 Carter Road

Princeton, NJ  08540

 

With a copy to:

 

David Braverman, Esquire

Braverman Kaskey, P.C.

One Liberty Place

 

11

--------------------------------------------------------------------------------


 

1650 Market Street

56th Floor

Philadelphia, PA  19103

 

26.                               Severability.  If any provision of this
Agreement is or shall be declared invalid or unenforceable by a court of
competent jurisdiction, then such provision will be modified only to the extent
necessary to cure such invalidity, with a view to enforcing the parties’
intention as set forth in this Agreement to the extent permissible.  All
remaining provisions shall not be affected thereby and shall remain in full
force and effect, except that, should the provisions of paragraph 2 be held to
be void, voidable or otherwise unenforceable, the provisions of paragraph 4
shall likewise be void, voidable, or otherwise unenforceable.

 

27.                               Successors; Entire Agreement.  This Agreement
is binding upon and shall inure to the benefit of the Parties and their
respective heirs, executors, administrators, personal or legal representatives,
successors, and/or assigns.  This Agreement contains all of the promises and
understandings of the parties and supersedes any and all agreements,
understandings, and discussions, whether written or oral, between Executive and
the Company; there are no other agreements or understandings except as set forth
in this Agreement.

 

28.                               Modification; Counterparts.  Any modification
of this Agreement must be made in writing and must be signed by the parties. 
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.  Signature pages sent by facsimile or email transmission shall
constitute enforceable execution of this Agreement.

 

29.                               Headings.  The section headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

30.                               Interpretation of Agreement.  Having had the
opportunity to obtain the advice of legal counsel to review, comment upon, and
redraft this Agreement, and having done so, Executive agrees that this Agreement
shall be construed as if the Parties jointly prepared it so that any uncertainty
or ambiguity shall not be interpreted against one party in favor of the other.

 

31.                               Effective Date.  Executive understands that
this Agreement shall not become effective or enforceable until the expiration of
the revocation period set forth above, provided that Executive does not elect to
revoke it.

 

32.                               Certification of Understanding and
Competence.  Executive acknowledges (a) that he is competent to understand the
content and effect of this Agreement; (b) that he understands that by entering
into this Agreement, he is releasing forever the Releasees from any claim or
liability (including claims for attorneys’ fees and costs) arising from his
former employment relationship with Company; (c) that he is entering into this
Agreement of his own free will in exchange for the consideration to be given to
him, which he agrees is adequate and satisfactory; and (d) that neither Company
nor the Releasees have made

 

12

--------------------------------------------------------------------------------


 

any representations to him concerning the terms or effects of this Agreement,
other than those contained in this Agreement.

 

Intending to be legally bound,

 

 

 

HILL INTERNATIONAL, INC.

 

 

 

 

 

 

/s/ David L. Richter

 

/s/ William H. Dengler, Jr.

David L. Richter

 

By:                            William H. Dengler, Jr.

 

 

Executive Vice President and General Counsel

 

 

 

Date:

May 2, 2017

 

Date:

May 2, 2017

 

13

--------------------------------------------------------------------------------

 